Little, J.
1. Documents and records introduced in evidence, but not incorporated in a brief of evidence so as to become a part of the record, can not be properly specified as such, so as to authorize a transcript thereof to be transmitted to this court. Where there is no brief of evidence at all, and documentary evidence is merely referred to in the bill of exceptions, this court can consider the same only so far as the contents of the documents are disclosed by the recitals in the bill of exceptions. Elwell v. Mortgage Co., 101 Ga. 496; Parks v. Norman, 108 Ga. 373; Braswell v. Brown, 112 Ga. 740.
2. Applying this rule to the case in hand, the bill of exceptions does not sufficiently show the character of the documentary evidence introduced on the trial below to enable this court to determine whether or not the judgment excepted to was erroneous.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.